DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 08/0/2022.
Status of the Claims
Response to Arguments
Applicant arguments have been carefully considered. The arguments are moot due to a new ground of rejection.
Search
 A search was performed and the following rejection is as follow: 
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 29-32, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pichumani et al. US 8,339,973 B1 hereinafter Pichumani in view of Weill et al. US 2014/0071830A1 hereinafter Weill.

Regarding claim 21. Pichumani teaches an apparatus, PE router 12 A, comprising: 
at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the apparatus to: 
support communication of a packet of a virtual private network within a network, wherein the packet is intended for delivery to a set of egress devices via a multicast distribution tree supported within the network, (note: by “support” Examiner understands provision/sustenance: to that end, FIG. 1: PE router 12 A receives/supports multicast data packets for distributing to egress PE routers 12B and 12C in SP network 10 via multicast tree 15 across the SP network 10.
Pichumani does not teach wherein the packet includes a set of indices uniquely identifying the respective egress devices within the network, and a set of labels assigned by the respective egress devices to identify the virtual private network within the network.
Weill, in the same field, teaches wherein the packet includes a set of indices uniquely identifying the respective egress devices within the network, and a set of labels assigned by the respective egress devices to identify the virtual private network within the network, [0058]-[0060] and FIG. 4; packet includes data packet's destination MAC address and MPLS label stack with a corresponding L2ID value. (Note that MAC address uniquely identifies devices, e.g., PE1, PE2 and PE3). Also shown in the FIG. 4, VPN labels VPN label value may be used by the destination node to identify devices, e.g., PE1, PE2 and PE3 in provider network 210, coupled to VPN sites. [0060]; index values (FIG. 4) identify respectively PE1, PE2 and PE3.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani with Weill to identify/index MPLS label values and destination MAC addresses stored in the received data packet, see Abstract.

Regarding claim 22. Pichumani does not teach but Weill teaches, wherein, for at least one of the egress devices, the respective index uniquely identifying the respective egress device within the network is based on a device identifier of the egress device that is determined by the egress device based on communication with at least one other egress device, [0058]-[0060] and FIG. 4; packet includes data packet's destination MAC address (Note that MAC address uniquely identifies devices, e.g., PE1, PE2 and PE3). [0060]; index values (FIG. 4) identify respectively PE1, PE2 and PE3.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani with Weill to identify/index MPLS label values and destination MAC addresses stored in the received data packet, see Abstract.

Regarding claim 23. Pichumani does not teach but Weill teaches, wherein, for at least one of the egress devices, the respective index uniquely identifying the respective egress device within the network is based on a device identifier of the egress device that is determined by the egress device based on communication with a network controller, FIG. 2, FIG. 3; as a service control engine (SCE) 300.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani with Weill to identify/index MPLS label values and destination MAC addresses stored in the received data packet, see Abstract.

Regarding claim 29. Pichumani does not teach but Weill teaches, wherein the packet includes, for each of the egress devices, a respective label pair including a respective first label encoding the respective index uniquely identifying the respective egress device within the network and a respective second label encoding the respective label assigned by the respective egress device to identify the virtual private network within the network, [0069] FIG. 4A packet includes VPN label 430 and a L2ID value 440. Update messages from each of PE devices PE1, PE2 and PE3, assigns downstream VPN labels, and SM 240 the advertised VPN label values within the network to SCE 300. 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani with Weill to identify/index MPLS label values and destination MAC addresses stored in the received data packet, see Abstract.

Regarding claim 30. Pichumani teaches, wherein to support communication of the packet within the network, the instructions, when executed by the at least one processor, cause the apparatus to: 
receive the packet at an ingress device of the network via an access link of the ingress device, note: by “support” Examiner understands provision/sustenance: to that end, FIG. 1: PE router 12 A receives/supports multicast data packets for distributing to egress PE routers 12B and 12C in SP network 10 via multicast tree 15 across the SP network 10; 
determine, based on the access link, that the packet is associated with the virtual private network, Fig. 1 multicast distribution via multicast distribution tree 15 VPN sites (MVPN), and 
forward the packet from the ingress device of the network toward a second device of the network based on a next-hop label configured to identify the second device in the multicast distribution tree, FIG. 1; col. 7 lines 18-42: packet received at a PE device is forwarded to another PE in the network 10 using two labels, an outer label and an inner label; see further (e.g., the next hop) col. 7 line 59.

Regarding claim 31. Pichumani teaches, wherein, to forward the packet, the instructions, when executed by the at least one processor, cause the apparatus to: generate a multicast packet including the packet and including the next-hop label configured to identify the second device in the multicast distribution tree; and forward the multicast packet from the ingress device of the network toward the second device of the network, FIG. 1; col. 7 lines 18-42: packet received at a PE device is forwarded to another PE in the network 10 using two labels, an outer label and an inner label; see further (e.g., the next hop) col. 9 lines 14-34 teaches next-hop label because PE router using an MPLS label stack that identifies the MVPN instance of ingress PE router 12A as the next hop router in the mtrace path using an inner MPLS label. 

Regarding claim 32. Pichumani teaches, wherein, to support communication of the packet within the network, the instructions, when executed by the at least one processor, cause the apparatus to: 
receive, at a transit device of the network, a multicast packet including the packet and including a next-hop label identifying the transit device; and forward the packet from the transit device toward a second device of the network, FIG. 1; col. 7 lines 18-42: packet received at a PE device is forwarded to another PE in the network 10 using two labels, an outer label and an inner label; see further (e.g., the next hop) col. 9 lines 14-34 teaches next-hop label because PE router using an MPLS label stack that identifies the MVPN instance of ingress PE router 12A as the next hop router in the mtrace path using an inner MPLS label.

Regarding claim 34. Pichumani teaches, wherein to support communication of the packet within the network, the instructions, when executed by the at least one processor, cause the apparatus to: 
	receive the packet at one of the egress devices, note: by “support” Examiner understands provision/sustenance: to that end, FIG. 1: PE router 12 A receives/supports multicast data packets for distributing to egress PE routers 12B and 12C in SP network 10 via multicast tree 15 across the SP network 10; 
identify, based on the respective index uniquely identifying the one of the egress devices within the network, the respective label assigned by the one of the egress devices to identify the virtual private network within the network, col. 10 lines 48-57: ingress PE router examines the inner MPLS label, which uniquely identifies the instance of the MVPN on the ingress PE router; and 
forward the packet from the one of the egress devices based on the respective label assigned by the one of the egress device devices to identify the virtual private network within the network, FIG. 1; col. 7 lines 18-42: packet received at a PE device is forwarded to another PE in the network 10 using two labels, an outer label and an inner label; see further (e.g., the next hop) col. 7 line 59.

Regarding claim 35. Pichumani teaches, wherein, to forward the packet, the instructions, when executed by the at least one processor, cause the apparatus to: 
determine, based on a lookup based on the respective label assigned by the one of the egress devices to identify the virtual private network within the network, that the packet is associated with the virtual private network, col. 9 lines 14-50: lookup and forward; and 
forward the packet network from the one of the egress devices based on a forwarding table of the virtual private network, FIG. 1; col. 7 lines 18-42: packet received at a PE device is forwarded to another PE in the network 10 using two labels, an outer label and an inner label; see further (e.g., the next hop) col. 7 line 59.

Regarding claim 36. Pichumani teaches, wherein the multicast distribution tree is selected from a set of available multicast distribution trees of the network based on a determination that a set of leaf devices of the multicast distribution tree includes the set of egress devices to which the packet is to be delivered, see FIG. 1 multicast distribution may be setup/selected: for instance, see col. 6 lines 26-37: PE router 12A operates as an ingress router to the service provider tunnel, and PE router 12C operate as an egress router. Similarly, PE router 12A may use service provider tunnels to transport multicast traffic from source device 24 to other receivers in MVPN A site 18C or to receivers in MVPN A site 18B (e.g., via PE router 12B). PE router 12A may also use service provider tunnels to transport multicast traffic from sources within MVPN B site 20A to receivers in MVPN site 20B (e.g., via PE router 12C).
	
Regarding claim 37. Pichumani teaches, wherein the instructions, when executed by the at least one processor, cause the apparatus to: 
support communication of a second packet associated with a second virtual private network using the multicast distribution tree, see FIG. 1; the packets may be individually routed across the network from a source device to a destination device; for instance, in col. 10 lines 21-25: the first network device performing a unicast route lookup towards the source device, (unicast packet).

Regarding claim 38. Pichumani teaches, wherein the instructions, when executed by the at least one processor, cause the apparatus to: 
support communication of a second packet intended for delivery to the one of the egress devices, wherein the second packet is a unicast packet of the virtual private network, wherein the second packet includes the respective label assigned by the one of the egress devices to identify the virtual private network within the network, , see FIG. 1; the packets may be individually routed across the network from a source device to a destination device; for instance, in col. 10 lines 21-25: the first network device performing a unicast route lookup towards the source device, (unicast packet).

Regarding claim 39. Pichumani teaches A non-transitory computer-readable medium storing instructions which, when executed by at least one processor of an apparatus, cause the apparatus to: 
support communication of a packet of a virtual private network within a network, wherein the packet is intended for delivery to a set of egress devices via a multicast distribution tree supported within the network, (note: by “support” Examiner understands provision/sustenance: to that end, FIG. 1: PE router 12 A receives/supports multicast data packets for distributing to egress PE routers 12B and 12C in SP network 10 via multicast tree 15 across the SP network 10.

Pichumani does not teach wherein the packet includes a set of indices uniquely identifying the respective egress devices within the network, and a set of labels assigned by the respective egress devices to identify the virtual private network within the network.
Weill, in the same field, teaches wherein the packet includes a set of indices uniquely identifying the respective egress devices within the network, and a set of labels assigned by the respective egress devices to identify the virtual private network within the network, [0058]-[0060] and FIG. 4; packet includes data packet's destination MAC address and MPLS label stack with a corresponding L2ID value. (Note that MAC address uniquely identifies devices, e.g., PE1, PE2 and PE3). Also shown in the FIG. 4, VPN labels VPN label value may be used by the destination node to identify devices, e.g., PE1, PE2 and PE3 in provider network 210, coupled to VPN sites. [0060]; index values (FIG. 4) identify respectively PE1, PE2 and PE3.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani with Weill to identify/index MPLS label values and destination MAC addresses stored in the received data packet, see Abstract.

Regarding claim 40. Pichumani teaches a method, comprising: supporting communication of a packet of a virtual private network within a network, wherein the packet is intended for delivery to a set of egress devices via a multicast distribution tree supported within the network, (note: by “support” Examiner understands provision/sustenance: to that end, FIG. 1: PE router 12 A receives/supports multicast data packets for distributing to egress PE routers 12B and 12C in SP network 10 via multicast tree 15 across the SP network 10.
Pichumani does not teach wherein the packet includes a set of indices uniquely identifying the respective egress devices within the network, and a set of labels assigned by the respective egress devices to identify the virtual private network within the network.
Weill, in the same field, teaches wherein the packet includes a set of indices uniquely identifying the respective egress devices within the network, and a set of labels assigned by the respective egress devices to identify the virtual private network within the network, [0058]-[0060] and FIG. 4; packet includes data packet's destination MAC address and MPLS label stack with a corresponding L2ID value. (Note that MAC address uniquely identifies devices, e.g., PE1, PE2 and PE3). Also shown in the FIG. 4, VPN labels VPN label value may be used by the destination node to identify devices, e.g., PE1, PE2 and PE3 in provider network 210, coupled to VPN sites. [0060]; index values (FIG. 4) identify respectively PE1, PE2 and PE3.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani with Weill to identify/index MPLS label values and destination MAC addresses stored in the received data packet, see Abstract.

Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pichumani et al. US 8,339,973 B1 hereinafter Pichumani in view of Weill et al. US 2014/0071830A1 hereinafter Weill. And further in view of Fuller US 2019/0188283 A1.

Regarding claim 24. Pichumani with Weill does not teach but Fuller teaches, wherein indices uniquely identifying the respective egress devices within the network are assigned from a unique index space of the network, [0033]; index space includes indexes that are unique identifiers; (i.e. the data that is uniquely identified by the index).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani and Weill with Fuller to identify/index data, see [0033].

Regarding claim 25. Pichumani with Weill does not teach but Fuller teaches, wherein the unique index space of the network is based on a sorting of a respective set of addresses of a respective set of devices of the network, [0033]; index space includes indexes that are unique identifiers; (i.e. the data that is uniquely identified by the index).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Pichumani and Weill with Fuller to identify/index data, see [0033].

Allowable Subject Matter
Claims 26-28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, the claim recites limitations that are not found in the art that, wherein the packet includes an indexed label stack, wherein the indexed label stack includes a first label including the set of indices uniquely identifying the respective egress devices within the network and the set of labels assigned by the respective egress devices to identify the virtual private network within the network, wherein the indexed label stack includes an indexed label stack identifier configured to indicate a presence of the indexed label stack within the packet.

claim 27 is dependent of claim 21, and claim 28 dependent of claim 27

Regarding claim 33. the claim recites limitations that are not found in the art that, wherein, to forward the packet, the instructions, when executed by the at least one processor, cause the apparatus to: 
determine, based on a lookup based on the next-hop label, a next-hop label identifying the second device; 
create, based on the lookup based on the next-hop label, a copy of the multicast packet; 
swap the next-hop label identifying the transit device with the next-hop label identifying the second device in the copy of the multicast packet to form thereby a new multicast packet; and 
forward the new multicast packet from the transit device toward the second device based on the next-hop label identifying the second device.

Other Prior Art 
Pub. No.: US 20180324090 A1 to Duncan et al. teaches a multicast packet including an outer label including a Multiprotocol Label Switching (MPLS) source node identifier defining a source-rooted broadcast tree and an inner label including a service identifier defining a service specific multicast tree.
Pub. No.: US 2014/0003425 A1 to Zhao et al. teaches a method of establishing a MVPN comprising receiving a packet for multicast data from a VPN via a PE node positioned on the edge of the MPLS core network, wherein the network node is a root node and the PE node is a leaf node of a mLSP established in the MPLS core network, swapping an upstream label in the packet that is assigned to the PE node with a downstream label assigned to a next hop of the mLSP, and forwarding the packet to the next hop.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414